Citation Nr: 1644306	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $4,354 was properly created.

2.  Entitlement to waiver of recovery of the overpayment of VA compensation benefits in the amount of $4,354.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to February 1972, and from May 1974 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations in February and March 2010 which discontinued the award of additional VA compensation for the Veteran's third spouse effective February 1, 2010; and that it resulted in an overpayment of $4,354.

The record reflects the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board in conjunction with this case.  Such a hearing was scheduled for October 2016.  However, the Veteran withdrew his hearing request before the date of that scheduled hearing.  See 38 C.F.R. § 20.702(e) (2015).

For the reasons detailed below, the Board finds that the overpayment in this case was properly created.  However, as addressed in the REMAND portion of the decision below the matter of whether a recovery of the overpayment is warranted, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record reflects the Veteran received additional VA compensation for his third spouse from August 1, 2005, to February 1, 2010.

2.  The Veteran was divorced from his third spouse in August 2006.  Notice of the divorce was received in early 2010, and this was the first competent notice provided to the VA.  Notice of a subsequent remarriage to another spouse was also received at that time.



CONCLUSION OF LAW

The overpayment of VA service-connected compensation benefits for a dependent spouse in the amount of $4.354 was properly created.  38 U.S.C.A. §§ 1115, 1135 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132   (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter. 

The Board does note that all due process concerns regarding the creation of the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument is support of his claim, and has done so in his Notice of Disagreement (NOD) and Substantive Appeal.  As noted in the Introduction, a Board hearing was scheduled in conjunction with this case for October 2016, but was canceled by the Veteran.  Moreover, arguments have been advanced on his behalf by his accredited representative, to include an October 2016 written brief.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a). 

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived. The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. § 5302 ; 38 C.F.R. §§ 1.962, 1.965.

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.   VAOPGCPREC 6-98.

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents to include spouses.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.501(d)(2).

In this case, the record reflects the Veteran received additional VA compensation for his third spouse from August 1, 2005, to February 1, 2010.  However, the Veteran was divorced from his third spouse in August 2006.  As such, he received benefits based upon his third spouse that he was not entitled from the time of this divorce until February 1, 2010.  

The Board acknowledges that the Veteran married his fourth spouse in June 2007, and he has contended that he should only have a debt for the period between these marriages.  He has also contended that he informed VA of the change in his marital status prior to the time his third spouse was removed from his award of VA compensation benefits.

The Board observes that the present matter appears to have originated when the Veteran responded to a correspondence sent by VA in January 2010 which noted he received additional benefit for his spouse, and mentioned his third spouse by name.  The Veteran subsequently responded that his marriage to his third spouse had been dissolved and that he was currently married to his fourth spouse.  As already noted, his third spouse was subsequently removed from his award effective February 1, 2010.  Further, he was informed his fourth spouse could not be added to his award from the date of marriage as he did not provide VA with notification of such within the one year period of the date of that marriage.  This is consistent with relevant statutory and regulatory provisions which provide that the effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income 38 U.S.C.A. § 5111(a), (d).

The Board acknowledges that there are references in other VA records which indicate the Veteran was noted as being married to his fourth spouse prior to the February 1, 2010, discontinuance of his third spouse from his VA benefits.  For example, VA treatment records dated in July 2009 explicitly stated that he was currently married to his fourth spouse, and that they had been married for 2 years.  A subsequent November 2009 VA examination also noted that he was currently in his fourth marriage.  The Board does note, however, that neither the July 2009 VA treatment records nor the November 2009 VA examination explicitly noted the name of his fourth spouse.  His fourth spouse did provide a lay statement in support of his claim for increased VA compensation benefits in December 2009.  It was not indicated in that statement that she was the Veteran's spouse.  In any event, the Board finds that for the purpose of this case the relevant fact is that he received benefits for his third spouse subsequent to their August 2006 divorce until February 1, 2010; and during that period he was not entitled to benefits on the basis of being married to his third spouse.

The Board is further persuaded by the fact the record reflects the Veteran sought benefits based upon his third spouse at a time he knew that marital relationship was to be dissolved.  In pertinent part, he was sent correspondence by VA in July 2005 which noted he was receiving VA compensation as a single veteran with no dependents.  He subsequently responded that he was married to his third spouse, and over a period of time provided documentations such as his marriage certificate for his third spouse, and the divorce decrees for his first two marriages.  An August 2006 Report of Contact also reflects he provided the social security number for his third spouse.  Although the Report of Contact is dated days prior to the effective date of his divorce for his third marriage, the record reflects the marriage was in the process of being dissolved particularly as the divorce decree for that marriage reflects they separated in February 2004.  A review of the record does not reflect the Veteran otherwise indicated the end of his third marriage until well after he had married his fourth spouse.

In view of the foregoing, the Board finds that the debt was properly created as the Veteran was not entitled to receive VA compensation benefits on the basis of his marriage to his third spouse subsequent to their divorce in August 2006.  He continued to receive benefits on the basis of that relationship until February 1, 2010; and the record does not indicate the amount of additional compensation benefits received on the basis of that relationship during this period was not properly calculated.  Further, the Board notes there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  No such clear evidence to the contrary is shown in this case.

The Board further notes that the Veteran's contentions that the amount of the overpayment should be less than the $4,354 amount based upon the fact he was married from June 2007 to his fourth spouse appears to go more toward whether he is entitled to a waiver of recovery of that overpayment.  Current findings concerning creation of the debt show that statutory and regulatory provisions were followed in setting the dates that created the debt.  As noted in the Introduction, that issue is addressed in the REMAND portion of the decision below.

For these reasons, the Board finds that the overpayment of VA compensation benefits in the amount of $4,354 was properly created.  As such, that aspect of his appeal is denied.


ORDER

As the overpayment of VA compensation benefits in the amount of $4,354 was properly created, the benefit sought on appeal is denied.


REMAND

The Board notes that the adjudication of this case below, to include the June 2011 Statement of the Case (SOC), focused upon whether the overpayment was properly created.  However, as indicated above, the Board has found that the Veteran's contentions also go to whether a waiver of recovery of that overpayment is warranted in this case.  The elements for determining whether a waiver is warranted is different from the validity of the debt, and includes the legal principles of equity and good conscience found at 38 C.F.R. § 1.965.  Inasmuch as it does not appear this matter was adequately addressed below, a remand is required to provide the Veteran with adequate notification as to the elements necessary for such a waiver and the opportunity to present such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notification as to the elements necessary for a waiver of recovery of overpayment to include the relevant legal principles of equity and good conscience. 

2.  After completing any additional development deemed necessary, adjudicate the issue of whether the Veteran is entitled to a waiver of recovery of the overpayment.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2011 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


